Case: 20-40379     Document: 00515905537         Page: 1     Date Filed: 06/18/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         June 18, 2021
                                  No. 20-40379
                                                                        Lyle W. Cayce
                                                                             Clerk
   Dennis Wayne Hope,

                                                           Plaintiff—Appellant,

                                       versus

   Todd Harris; Chad Rehse; Leonard Eschessa; Joni
   White; Kelly Enloe; Melissa Benet; B. Fiveash,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 9:18-CV-27


   Before King, Smith, and Haynes, Circuit Judges.
   Per Curiam:*
          In this case, a prisoner, proceeding pro se, filed an action under
   42 U.S.C. § 1983, challenging, inter alia, various aspects of his imprisonment
   in solitary confinement under the Fourteenth, First, and Eighth
   Amendments of the U.S. Constitution. The district court, adopting the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40379       Document: 00515905537         Page: 2   Date Filed: 06/18/2021




                                    No. 20-40379


   magistrate judge’s report and recommendation, dismissed all claims with
   prejudice. Now, with counsel, the prisoner appeals. For the reasons that
   follow, we AFFIRM in part, VACATE in part, and REMAND for further
   proceedings.
                                         I.
           Plaintiff-appellant Dennis Wayne Hope is a prisoner in solitary
   confinement in the Security Housing Unit at the Polunsky Unit within the
   Texas Department of Criminal Justice. Hope alleges that he has been
   continuously held in solitary confinement in a cell “no larger than a parking
   space” twenty-three to twenty-four hours a day for over two decades.
   According to Hope, he has been told that because he escaped from prison in
   1994, he will remain in solitary confinement, even though he alleges that his
   “escape risk” designation was removed in 2005. He claims that the
   committee meetings that review his ongoing solitary confinement are a
   “sham.” Moreover, Hope has alleged that since he filed a grievance about
   various conditions, he has been moved between cells over 263 times and has
   had his typewriter confiscated. Finally, Hope claims, inter alia, that the
   decades of solitary confinement in a cell that sometimes has feces, urine, and
   black mold on the walls, floor, and doors have led to his physical and
   psychological deterioration.
           Hope, originally proceeding pro se, filed this lawsuit against seven
   prison officials: Senior Warden Todd Harris, Major Chad Rehse, Deputy
   Director of Support Operations Leonard Eschessa, Assistant Director of
   Classifications Joni White, and three state classification committee members,
   Kelly    Enloe,   Melissa   Benet,   and    Bonnie    Fiveash   (collectively,
   “Defendants”). Specifically, Hope brought a procedural due process claim
   under the Fourteenth Amendment and a retaliation claim under the First
   Amendment. He also brought an Eighth Amendment claim, alleging that the




                                         2
Case: 20-40379        Document: 00515905537              Page: 3       Date Filed: 06/18/2021




                                         No. 20-40379


   conditions, including the duration, of his solitary confinement constitute
   cruel and unusual punishment. A magistrate judge recommended that
   Hope’s complaint be dismissed for lack of standing but then proceeded to
   analyze the merits of Hope’s claims, recommending that they be dismissed
   with prejudice. The district court, after a de novo review, overruled Hope’s
   objections, adopted the magistrate judge’s report and recommendation, and
   dismissed Hope’s complaint with prejudice. Hope timely appealed with
   counsel.1
                                               II.
           We review a dismissal for lack of subject-matter jurisdiction de novo.
   JTB Tools & Oilfield Servs., L.L.C. v. United States, 831 F.3d 597, 599 (5th
   Cir. 2016). The jurisdictional questions presented here are two-fold: (1)
   whether Hope has standing to bring this action and (2) whether state
   sovereign immunity bars this action. Important, too, to this jurisdictional
   inquiry is the fact that Hope brought both official-capacity and individual-
   capacity claims. We discuss each in turn.
           A. There is subject-matter jurisdiction over Hope’s official-capacity
               claims.
           Hope is a prisoner challenging the conditions of his confinement, and
   his classification within the prison system in an action against various prison
   officials. This is the prototypical mix of defendants in such cases. Cf. Morris
   v. Livingston, 739 F.3d 740, 746 (5th Cir. 2014) (dismissing the Governor
   from a prisoner’s action for, inter alia, Eighth Amendment violations on the
   basis of sovereign immunity but not dismissing the named prison official).



           1
              Four amicus briefs focusing on the effects of long-term solitary confinement were
   also filed in support of Hope.




                                                3
Case: 20-40379       Document: 00515905537             Page: 4      Date Filed: 06/18/2021




                                        No. 20-40379


   Against that backdrop, we first look to whether Hope has established
   standing as to each of his claims.
           Generally, a plaintiff has standing to sue under Article III if he can
   show (1) an injury-in-fact, concrete and particularized, that is (2) fairly
   traceable to the defendant’s challenged action, and (3) redressable by a
   favorable outcome. City of Austin v. Paxton, 943 F.3d 993, 1002 (5th Cir.
   2019), cert. denied, 141 S. Ct. 1047 (2021) (citing Clapper v. Amnesty Int’l
   USA, 568 U.S. 398, 411 (2013)).
           Liberally construing Hope’s pro se complaint, as we must, Grant v.
   Cuellar, 59 F.3d 523, 524 (5th Cir. 1995), he alleges three claims.2
   Specifically, Hope alleges a procedural due process claim under the
   Fourteenth Amendment against all Defendants and a retaliation claim under
   the First Amendment against Defendants Warden Harris and Major Rehse.
   He also brings an Eighth Amendment claim against all Defendants for cruel
   and unusual punishment.
           “At the pleading stage, general factual allegations of injury resulting
   from the defendant’s conduct may suffice, for on a motion to dismiss we
   ‘presum[e] that general allegations embrace those specific facts that are
   necessary to support the claim.’” Lujan v. Defs. of Wildlife, 504 U.S. 555, 561
   (1992) (quoting Lujan v. Nat’l Wildlife Fed., 497 U.S. 871, 889 (1990))
   (alterations in original). And “when the suit is one challenging the legality of
   government action or inaction,” of which the prisoner is the object, then
   “there is ordinarily little question . . . that a judgment preventing or requiring
   the action will redress it.” Id. at 561–62.




           2
              Although Hope is represented by counsel on appeal, he proceeded pro se in the
   district court.




                                              4
Case: 20-40379       Document: 00515905537          Page: 5     Date Filed: 06/18/2021




                                     No. 20-40379


          Here, Hope has offered numerous factual allegations supporting each
   of his claims. For example, regarding Hope’s procedural due process claim,
   Hope alleges that he is denied meaningful reviews to determine if he should
   be removed from solitary confinement and that the hearings that are held
   regarding his classification are a “sham.” Specifically, Hope alleges that each
   of the Defendants has contributed to the denial of a meaningful review and
   due process by, inter alia, not discussing matters related to his file and failing
   to follow the classification policies and “fair procedures.” To that end, Hope
   has alleged that his denial of procedural due process is fairly traceable to each
   of the Defendants, and his requested relief would redress this injury by, for
   example, ordering Defendants to afford Hope the process he claims that he
   is due. See id.
          As to the retaliation claim, Hope has also alleged an injury-in-fact.
   Namely, he alleges that after filing a grievance, he suffered various retaliatory
   acts such as being moved to over 263 different cells and having his typewriter
   confiscated. He alleges that Defendants Warden Harris and Major Rehse
   have ordered these moves, which suffices at the pleading stage as a factual
   allegation that the injury resulted from Defendants’ conduct. Id. at 560. And
   at this stage in the proceedings, his requested relief would redress this injury
   by, for example, enjoining the frequent cell moves. See id at 561–62
   (explaining that where a plaintiff is the “object of the action (or forgone
   action) at issue,” then “there is ordinarily little question that the action or
   inaction has caused him injury, and that a judgment preventing or requiring
   the action will redress it”).
          Finally, as to his Eighth Amendment claim, Hope has alleged that he
   has suffered “physical and psychological mal[a]dies due to the inhumane
   treatment and conditions” and has been denied “basic needs.” He goes on
   to allege that “[e]ach of the Defendants in one capacity or another work
   together to ensure Mr. Hope continues to be subjected to these inhumane



                                           5
Case: 20-40379        Document: 00515905537              Page: 6       Date Filed: 06/18/2021




                                         No. 20-40379


   conditions and have done so for a prolonged period of time.” As such, Hope
   has alleged an injury-in-fact—his physical and psychological maladies—that
   is fairly traceable to Defendants in light of their roles in maintaining those
   conditions and Hope’s confinement in those conditions. See id. at 560–61.
   Finally, Hope’s requested relief is that he not be subjected to these
   “inhumane conditions,” and so, because Hope is the object of the
   Defendants’ continuation of these conditions, a judgment enjoining such
   actions would redress the alleged harm. See id. at 561–62.
           For these reasons, contrary to the magistrate judge’s conclusion,
   Hope has standing to bring this action.3
           We must also assure ourselves that this suit clears a second
   jurisdictional bar—state sovereign immunity. Perez v. Region 20 Educ. Serv.
   Ctr., 307 F.3d 318, 333 n.8 (5th Cir. 2002) (noting that state sovereign
   immunity “bears on [the] court’s subject-matter jurisdiction”). State
   sovereign immunity prohibits “private suits against nonconsenting states in
   federal court.” See City of Austin, 943 F.3d at 997; see also Hans v. Louisiana,
   134 U.S. 1, 13 (1890). And where a suit is effectively against the state, the



           3
              The magistrate judge concluded that Hope lacked standing to bring this action
   because his claims were not redressable by Defendants. Specifically, the magistrate judge
   found that Hope’s claims were not redressable because some of Defendants had left Hope’s
   prison unit and that only the “Director” of the prison system, who was not named among
   Defendants and whom the magistrate judge did not offer any details about, could redress
   Hope’s injuries. But this was an error. First, Hope brought, inter alia, official-capacity
   claims against Defendants, allowing the officials’ successors to be automatically
   substituted, so it is of no moment that some of the Defendants have left Hope’s unit.
   Ganther v. Ingle, 75 F.3d 207, 210 & n.7 (5th Cir. 1996); see also Fed. R. App. P. 43(c)(2)
   (“The public officer’s successor is automatically substituted as a party.”). Second, the
   magistrate judge’s conclusion appears to rest on an assumption that the only way to redress
   Hope’s injuries was releasing him from solitary confinement. But Hope’s requested relief
   is not so limited. Indeed, Hope also requests that he not be subjected to certain conditions
   of confinement as well as receive additional process.




                                                6
Case: 20-40379       Document: 00515905537           Page: 7     Date Filed: 06/18/2021




                                      No. 20-40379


   state officials enjoy the same sovereign immunity that would be afforded the
   state. Tex. Democratic Party v. Abbott, 978 F.3d 168, 179 (5th Cir. 2020), cert.
   denied, 141 S. Ct. 1124 (2021); City of Austin, 943 F.3d at 997. In the absence
   of abrogation by Congress, waiver by the state, or application of an exception,
   state sovereign immunity bars suit. Tex. Democratic Party, 978 F.3d at 179.
          Relevant here is the exception under Ex parte Young, 209 U.S. 123
   (1908), which permits suits for prospective injunctive or declaratory relief
   against a state official acting in violation of federal law if there is a sufficient
   connection to enforcing the allegedly unconstitutional law. See id. We have
   made clear that enforcement means “compulsion” or “constraint” and that
   a plaintiff must at least show that the defendant has a particular duty to
   enforce the challenged conduct. Id.; see also Tex. Democratic Party v. Hughs,
   No. 20-50683, 2021 WL 1826760, at *2 (5th Cir. May 7, 2021). And we note
   that generally “all institutional litigation involving state prisons,” such as
   this case, is brought under the Ex parte Young exception. Brennan v. Stewart,
   834 F.2d 1248, 1252 n.6 (5th Cir. 1988). In fact, “[t]he exception is so well
   established [in that context] that” such cases often do not even “mention[] .
   . . Ex parte Young.” Id.; see also Kahey v. Jones, 836 F.2d 948, 949 (5th Cir.
   1988) (“To the extent her complaint [against the Warden] thus seeks
   prospective injunctive relief against the state, it does not contravene the
   eleventh amendment.”). Finally, although analytically distinct questions,
   there is “significant[] overlap” between the Article III standing and the Ex
   parte Young inquiries. See City of Austin, 943 F.3d at 1002 (quoting Air Evac
   EMS, Inc. v. Tex., Dep’t of Ins. Div. of Workers’ Comp., 851 F.3d 507, 520 (5th
   Cir. 2017)). And we note, too, that the standing inquiry can inform the state
   sovereign immunity inquiry. See id.
          Against that backdrop, each of the Defendants whom Hope named
   and seeks prospective injunctive relief against has the authority to compel or
   constrain Hope’s conditions of confinement by maintaining those conditions



                                            7
Case: 20-40379         Document: 00515905537                Page: 8       Date Filed: 06/18/2021




                                           No. 20-40379


   and his placement within them.4 See, e.g., Kahey, 836 F.2d at 949 (noting that
   complaints against the prison warden do not contravene state sovereign
   immunity); City of Austin, 943 F.3d at 1001 (discussing a case where board
   members had the requisite authority for purposes of Ex parte Young because
   the board had the authority to decide whether to pay certain claims); see also
   Morris v. Livingston, 739 F.3d 740, 746 (5th Cir. 2014) (explaining that under
   Tex. Gov’t Code 501.063(b) the Texas Department of Criminal Justice
   is responsible for enforcing the challenged statutory provision). Therefore,




           4
              First, Hope named Todd Harris, the Senior Warden, and in similar prison
   litigation, the warden is almost invariably named as a defendant. See, e.g., Farmer v.
   Brennan, 511 U.S. 825, 830 (1994) (naming the warden of the prison where the prisoner was
   housed). And it stands to reason that the prison warden would have a sufficient connection
   to enforcing the allegedly unconstitutional prison conditions by compelling or constraining
   certain practices. See Tex. Democratic Party, 978 F.3d at 179; see also Kahey, 836 F.2d at 949.
   Second, Hope named Major Chad Rehse, whose duties include overseeing the conditions
   of confinement and treatment of inmates in solitary confinement. Such duties satisfy the
   required connection to the challenged conduct because Major Rehse can compel or
   constrain certain challenged conditions of confinement. See City of Austin, 943 F.3d at 1001;
   see also Southard v. Tex. Bd. of Crim. Just., 114 F.3d 539, 552 (5th Cir. 1997) (explaining that
   “[e]ach prison unit organizes the line of authority over its security personnel after a military
   chain of command: wardens, assistant wardens, majors, captains, lieutenants, sergeants,
   and correctional officers, in descending hierarchical order”). The same is true of Deputy
   Director of Support Operations Leonard Eschessa whose duties include managing the
   overall treatment, conditions of confinement, and classifications of inmates. See Tex. Dep’t
   of Crim. Just. v. Terrell, 925 S.W.2d 44, 47 (Tex. App.—Tyler 1995, no pet.) (describing
   the chain of command). Assistant Director of Classifications Joni White is responsible for
   “the overall classifications,” again satisfying the requisite connection by being in a position
   to compel or constrain classification of prisoners. See Martinez v. Stephens, No. CV H-16-
   0195, 2017 WL 607129, at *4 (S.D. Tex. Feb. 15, 2017) (describing the Assistant Director’s
   role and responsibilities). Finally, when it comes to the three state classification committee
   members, they all have the authority to make final decisions regarding administrative
   segregation, which yet again satisfies the requisite connection in that the committee
   members are in a position to compel or constrain classification of prisoners. See Wilkerson
   v. Goodwin, 774 F.3d 845, 850 (5th Cir. 2014) (analyzing a claim where a prisoner in solitary
   confinement sued various prison officials, including two classification officers).




                                                  8
Case: 20-40379      Document: 00515905537           Page: 9    Date Filed: 06/18/2021




                                     No. 20-40379


   state sovereign immunity does not bar Hope’s official-capacity claims for
   prospective injunctive relief.
          But, as the magistrate judge correctly recognized, Hope cannot seek
   monetary damages from Defendants in their official capacities. Tex.
   Democratic Party, 978 F.3d at 179; see also Hafer v. Melo, 502 U.S. 21, 30
   (1991). The same is not necessarily so, however, for Hope’s individual-
   capacity claims, and we turn to these next.
          B. Hope’s individual-capacity claims must be considered in the first
              instance.
          In addition to his official-capacity claims, Hope also sought damages
   against Defendants in their individual capacities, which is permitted. See
   Hafer, 502 U.S. at 30–31. Here, however, neither the magistrate judge nor
   the district court ever considered these individual-capacity claims before
   dismissing the entire complaint with prejudice. But as “we are a court of
   review, not of first view,” we do not pass on the individual-capacity claims
   and instead remand to the district court to consider these claims in the first
   instance. Cutter v. Wilkinson, 544 U.S. 709, 718 n.7 (2005); In re Ultra
   Petroleum Corp., 943 F.3d 758, 766 (5th Cir. 2019).
                                         III.
          We review the district court’s ruling on a motion to dismiss under
   Federal Rule of Civil Procedure 12(b)(6) de novo. Wampler v. Sw. Bell Tel.
   Co., 597 F.3d 741, 744 (5th Cir. 2010). “To survive a motion to dismiss, a
   complaint must contain sufficient factual matter, accepted as true, to ‘state a
   claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662,
   678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A
   claim is plausible “when the plaintiff pleads factual content that allows the
   court to draw the reasonable inference that the defendant is liable for the
   misconduct alleged.” Id. In exercising this review, we will not dismiss a claim




                                          9
Case: 20-40379       Document: 00515905537           Page: 10    Date Filed: 06/18/2021




                                      No. 20-40379


   “unless the plaintiff cannot prove any set of facts in support of his claim that
   would entitle him to relief.” Alexander v. Verizon Wireless Servs., L.L.C., 875
   F.3d 243, 249 (5th Cir. 2017). “We take all factual allegations as true and
   construe the facts in the light most favorable to the plaintiff.” Id. Further,
   where, as here, the complaint was filed pro se, we liberally construe it. Grant,
   59 F.3d at 524.
          A. Hope has failed to state a procedural due process claim.
          We turn first to Hope’s procedural due process claim. And on this
   claim, we generally agree with the district court. To determine what process
   is due, we address two inquiries: “(1) whether there exists a liberty . . .
   interest which has been interfered with by the State and (2) whether the
   procedures attendant upon that deprivation were constitutionally
   sufficient.” Richardson v. Tex. Sec’y of State, 978 F.3d 220, 228–29 (5th Cir.
   2020) (citation omitted).
          As to the first inquiry, Hope likely has established a liberty interest.
   That is, he has been placed in solitary confinement indefinitely, and his
   placement renders him ineligible for parole. Wilkinson v. Austin, 545 U.S.
   209, 224–25 (2005); see also Wilkerson, 774 F.3d at 855.
          Turning to the second inquiry, to determine what process is due, we
   look to the framework established in Mathews v. Eldridge, 424 U.S. 319 (1976),
   which “requires consideration of three distinct factors,” namely (1) “the
   private interest that will be affected by the official action,” (2) “the risk of an
   erroneous deprivation of such interest through the procedures used, and the
   probable value, if any, of additional or substitute procedural safeguards,” and
   (3) “the Government’s interest, including the function involved and the
   fiscal and administrative burdens that the additional or substitute procedural
   requirement would entail.” Austin, 545 U.S. at 224-25 (quoting Eldridge, 424
   U.S. at 335).




                                           10
Case: 20-40379     Document: 00515905537           Page: 11    Date Filed: 06/18/2021




                                    No. 20-40379


          In this case, although Hope’s interest is “more than minimal,” it
   “must be evaluated . . . within the context of the prison system and its
   attendant curtailment of liberties.” Id. at 225. Put differently, we look to how
   much liberty Hope is deprived of over and above what would normally be
   incident to prison life. And so, Hope’s interest is low.
          From there, we turn to the risk of erroneous deprivation by
   considering whether Hope has “notice of the factual basis leading to
   consideration for [solitary] placement” and “a fair opportunity for rebuttal.”
   Id. at 225–26. Where the government gives a prisoner an opportunity “to
   submit objections prior to the final level of review,” that decreases the
   likelihood of erroneous deprivation. Id. at 226.
          Here, Hope has received notice of the factual basis for his placement
   in solitary—his escape record. To be sure, Hope claims that his designation
   as an “escape risk” has been removed. But in any event, Hope concedes that
   the basis for his present placement in solitary remains “an incident that will
   never change from over 23 years ago.” In so doing, Hope has alleged that he
   has notice.
          We also find that based on the allegations before us, even viewing
   them in the light most favorable to Hope, Hope has had a fair opportunity for
   rebuttal. Indeed, according to Hope he has attended at least forty-eight
   hearings and has made statements during those hearings. In other words,
   Hope has been allowed to levy “objections prior to the final level of review,”
   thereby decreasing the likelihood of erroneous deprivation. Id.
          Finally, turning to the government’s interest, Texas’s “first
   obligation must be to ensure the safety of . . . the public.” Id. at 227.
   Moreover, given the scarce resources of prison systems, we must “give
   substantial deference to prison management decisions before mandating
   additional expenditures for elaborate procedural safeguards.” Id. at 228.




                                          11
Case: 20-40379     Document: 00515905537             Page: 12   Date Filed: 06/18/2021




                                     No. 20-40379


   Based on the pleadings before us, Texas’s interest in keeping the public safe
   from Hope, who has previously escaped, weighs in favor of finding that Hope
   has been given adequate process.
          Put simply, even accepting Hope’s allegations as true and viewing
   them in the light most favorable to him, the government’s interest outweighs
   Hope’s interest, and the process he is given suffices to satisfy the
   constitutional requirements of the Fourteenth Amendment. Therefore, we
   affirm the district court’s dismissal of this claim.
          B. Hope has stated a claim for retaliation.
          Hope also alleges that Defendants Warden Harris and Major Rehse
   have engaged in various forms of retaliatory conduct against him as a result
   of his filing grievances and having outside advocates contact officials “about
   his continued confinement in solitary.”
           “To prevail on a claim of retaliation, a prisoner must establish (1) a
   specific constitutional right, (2) the defendant’s intent to retaliate against the
   prisoner for his or her exercise of that right, (3) a retaliatory adverse act, and
   (4) causation.” Morris v. Powell, 449 F.3d 682, 684 (5th Cir. 2006) (citation
   omitted). “An action motivated by retaliation for the exercise of a
   constitutionally protected right is actionable, even if the act, when taken for
   a different reason, might have been legitimate.” Woods v. Smith, 60 F.3d 1161,
   1165 (5th Cir. 1995).
          To show causation as part of his retaliation claim, in violation of his
   First Amendment rights, “a plaintiff must allege that, but for the retaliatory
   motive, the complained of incident would not have occurred.” Gonzales v.
   Gross, 779 F. App’x 227, 230 (5th Cir. 2019) (citation and alterations
   omitted). That is, a prisoner must either (1) “produce direct evidence of
   motivation” or (2) “allege a chronology of events from which retaliation may
   plausibly be inferred.” Id. (citation omitted).




                                           12
Case: 20-40379     Document: 00515905537            Page: 13    Date Filed: 06/18/2021




                                     No. 20-40379


          In his pleadings, Hope alleges a constitutional right under the First
   Amendment to file a grievance with the prison system and that after filing
   such a grievance (and after outside advocates contacted the prison on his
   behalf), his typewriter was confiscated and then, between 2012 and 2018, he
   was moved a total of 263 times.
          Hope alleges that before he filed his grievance, for almost fourteen
   years, he remained in the same cell or was moved only infrequently. In other
   words, the alleged cell-move policy and the confiscation of his typewriter
   (which he used to type the grievance) only occurred after he filed the
   grievance. Such a drastic shift has been alleged with sufficient detail so as to
   constitute a “chronology of events from which retaliation may plausibly be
   inferred.” Woods, 60 F.3d at 1166 (quoting Cain v. Lane, 857 F.2d 1139, 1143
   n.6 (7th Cir. 1988)). Plainly, Hope alleges that the retaliatory or adverse act
   is the excessive number of moves from cell to cell—a policy and practice he
   alleges is still in effect—and confiscation of his typewriter. Cf. Petzold v.
   Rostollan, 946 F.3d 242, 253–54 (5th Cir. 2019) (finding that an inference of
   retaliation was bolstered by the chronology of events). Accordingly, Hope
   has plausibly alleged a retaliation claim as to these incidents.
          Second, Hope alleges that after requesting video footage of a search of
   his cell, he was exposed to pepper spray and “left nude in a cell [for eight
   days] with the pepper spray still on his body and nothing to clean it off with.”
   But, as alleged, the constitutional violation at issue is not clear, and we do not
   find that Hope has alleged a retaliation claim based on this incident.
          At bottom, Hope has plausibly alleged all three elements of a
   retaliation claim against Defendants Harris and Rehse as to the cell-move
   policy and typewriter confiscation, and we vacate the district court’s
   dismissal of Hope’s retaliation claim and remand for further proceedings.




                                           13
Case: 20-40379        Document: 00515905537              Page: 14       Date Filed: 06/18/2021




                                          No. 20-40379


           C. Hope has stated a claim for a violation of the Eighth Amendment based
   on certain conditions of his confinement only against Major Rehse.5
           The Eighth Amendment prohibits the infliction of “cruel and unusual
   punishments.” U.S. Const. amend. VIII. But long-term solitary
   confinement is not per se cruel and unusual. Hutto v. Finney, 437 U.S. 678,
   686 (1978) (observing that it is “perfectly obvious that every decision to
   remove a particular inmate from the general prison population for an
   indeterminate period could not be characterized as cruel and unusual”).
   Nevertheless, “[t]here is a line where solitary confinement conditions
   become so severe that its use is converted from a viable prisoner disciplinary
   tool to cruel and unusual punishment.” Gates v. Collier, 501 F.2d 1291, 1304
   (5th Cir. 1974). With that in mind, we focus our analysis of Hope’s Eighth
   Amendment claim on whether the conditions of Hope’s confinement are
   sufficiently “severe.” See id.; Farmer, 511 U.S. at 834.
           Of course, the Constitution does not require “comfortable” prison
   conditions, but the conditions of confinement may not “involve the wanton
   and unnecessary infliction of pain.” Rhodes v. Chapman, 452 U.S. 337, 347,
   349 (1981); see also Daigre, 719 F.2d at 1312 (noting that “the eighth



           5
             To the extent that Hope has also alleged Eighth Amendment violations for other
   aspects of his confinement such as his lack of the same type of access to the law library as
   prisoners in the general population, the type of condiments he receives with his meals, or
   the type of human contact he has as compared to prisoners in the general population, such
   claims fail as a matter of law. See Daigre v. Maggio, 719 F.2d 1310, 1312 (5th Cir. 1983)
   (explaining that “isolation is punitive . . . and that deprivations beyond those imposed on
   the general prison population is the very essence of internal prison discipline”). Similarly,
   to the extent that Hope has alleged an Eighth Amendment violation based on the sheer
   length of his confinement, this claim also fails. As the Supreme Court has explained, “the
   length of isolation sentences was not considered in a vacuum.” Hutto, 437 U.S. at 685; see
   also Grabowski v. Lucas, No. 94-60177, 1994 WL 652674, at *3 (5th Cir. Nov. 11, 1994) (per
   curiam).




                                                14
Case: 20-40379     Document: 00515905537           Page: 15   Date Filed: 06/18/2021




                                    No. 20-40379


   amendment forbids deprivation of the basic elements of hygiene”) (citing
   Novak v. Beto, 453 F.2d 661, 665 (5th Cir. 1971)).
          To state a claim for a violation of the Eighth Amendment based on
   conditions of confinement, a prisoner must allege (1) that the prison
   conditions pose a “sufficiently serious” threat to his health, including his
   mental health, and (2) that prison officials acted with “deliberate
   indifference” to such threat. Farmer, 511 U.S. at 834 (quoting Wilson v.
   Seiter, 501 U.S. 294, 298, 302 (1991)).
          To meet the first requirement, the prisoner must show that the
   conditions, either alone or in combination, constitute an “unquestioned and
   serious deprivation” of his “basic human needs” such as food, clothing,
   medical care, and safe and sanitary living conditions. See Chapman, 452 U.S.
   at 347–48; cf. Daigre, 719 F.2d at 1312 (rejecting an Eighth Amendment
   challenge where the record did not establish that the prisoner’s “isolation
   cell is generally unsanitary” but noting that a “deprivation of the basic
   elements of hygiene” is forbidden). And, conditions of confinement may be
   aggregated to rise to the level of a constitutional violation “when they have a
   mutually enforcing effect that produces the deprivation of a single,
   identifiable human need such as food, warmth, or exercise.” Wilson, 501 U.S.
   at 304 (explaining that there may be an Eighth Amendment violation where
   a prisoner complained of a “low cell temperature at night combined with a
   failure to issue blankets”). Further, under the Eighth Amendment, “the
   length of confinement cannot be ignored in deciding whether the
   confinement meets constitutional standards.” Finney, 437 U.S. at 686.
          As to the second requirement, the prisoner must show that the
   defendant acted with “more than mere negligence.” Farmer, 511 U.S. at 835.
   To that end, the prisoner must show that those prison officials were (1)
   “aware of facts from which the inference could be drawn that a substantial




                                         15
Case: 20-40379     Document: 00515905537            Page: 16    Date Filed: 06/18/2021




                                     No. 20-40379


   risk of serious harm exists”; (2) “subjectively drew the inference that the risk
   existed”; and (3) “disregarded the risk.” Cleveland v. Bell, 938 F.3d 672, 676
   (5th Cir. 2019) (citing Farmer, 511 U.S. at 837) (alterations omitted). More
   simply, the prison officials must know of, and disregard, an excessive risk to
   a prisoner’s health or safety. See id. (citation omitted). Evidence that a risk
   was obvious or otherwise apparent may be sufficient to support an inference
   that the prison official was aware of the risk. Estate of Cheney ex rel. Cheney v.
   Collier, 560 F. App’x 271, 273–74 (2014) (collecting cases); see also Valentine
   v. Collier, 978 F.3d 154, 163 (5th Cir. 2020) (citing Hope v. Pelzer, 536 U.S.
   730, 738 (2002)).
          And it is on this second requirement, deliberate indifference, where
   much of Hope’s Eighth Amendment challenge falls short. Specifically, Hope
   has not sufficiently pleaded deliberate indifference—with one exception
   discussed supra—because it is unclear from Hope’s complaint if any of
   Defendants, with the exception of Major Rehse, was even aware of the
   conditions of which he complains. In the absence of such allegations of
   deliberate indifference—regardless of whether any of the complained-of
   conditions indeed invoke Eighth Amendment concerns—Hope has failed to
   state a claim. Cleveland, 938 F.3d at 676. Therefore, we affirm the district
   court’s dismissal of Hope’s Eighth Amendment claim as to all Defendants
   except Major Rehse.
          That said, liberally construing Hope’s complaint as we must, Hope
   has plausibly alleged that Major Rehse was deliberately indifferent to certain
   conditions of confinement, which he alleges deprived him of basic human
   needs such as sanitary living conditions.
          First, Hope has alleged that for over two decades he has been in
   solitary confinement in sometimes unsanitary conditions, including urine,
   feces, and mold on the walls, floor, and showers, insufficient cleaning




                                          16
Case: 20-40379        Document: 00515905537                Page: 17        Date Filed: 06/18/2021




                                           No. 20-40379


   supplies, and exposure to pepper spray and tear gas without
   decontamination.6
           We have previously found that similar unsanitary conditions in a
   prison cell can, in certain circumstances, rise to the level of cruel and unusual
   punishment. See Taylor v. Stevens, 946 F.3d 211, 219–20 (5th Cir. 2019), cert.
   granted, judgment vacated on other grounds sub nom. Taylor v. Riojas, 141 S. Ct.
   52 (2020); Gates, 501 F.2d at 1302; Fussell v. Vannoy, 584 F. App’x 270, 271
   (5th Cir. 2014); Smith v. Leonard, 244 F. App’x 583, 584 (5th Cir. 2007).
   Here, among other allegations, Hope alleges that a wall was almost
   completely covered in black mold. According to Hope, he was in the mold-
   infested cell for two weeks and began coughing and was never given cleaning
   supplies to address the condition. This likely is sufficiently serious by itself.
   See, e.g., Smith, 244 F. App’x at 584 (vacating the judgment and remanding
   an Eighth Amendment claim regarding a prison official’s failure to remove
   “allegedly toxic mold” from prison); cf. Taylor, 946 F.3d at 219 (citation
   omitted) (observing that a cell “covered with crusted fecal matter, urine,


           6
             Although Hope also challenges the types of meals he receives, including that some
   have made him sick, such challenges fail as a matter of law. See Martin v. Scott, 156 F.3d
   578, 580 (5th Cir. 1998) (finding that allegations that a prisoner “became ill after being fed
   Vita-Pro—a soy-based meat substitute—simply do not rise to the level of cruel and unusual
   punishment”). Hope’s allegations regarding the policy that he be handcuffed from behind
   and forced to squat down suffer a similar fate. See Talib v. Gilley, 138 F.3d 211, 215 (5th Cir.
   1998) (finding that “a policy requiring prisoners on lockdown to kneel facing the wall with
   their hands behind their backs when served meals” did not constitute cruel and unusual
   punishment). Similarly, although Hope also generally alleges excessive noise and sleep
   deprivation, on the face of Hope’s complaint, it is not clear if the alleged noise is serious
   enough to cause sleep deprivation or how much sleep Hope actually gets. Without such
   allegations, Hope has not alleged that he “has been deprived of the minimal measure of
   life’s necessities.” See Chavarria v. Stacks, 102 F. App’x 433, 436 n.2 (5th Cir. 2004).
   Finally, to the extent that Hope alleged an Eighth Amendment claim for a denial of
   psychiatric treatment, such a claim was not sufficiently briefed on appeal and is thus
   waived. See FED. R. APP. P. 28(a)(9)(A); United States v. Martinez, 263 F.3d 436, 438 (5th
   Cir. 2001).




                                                 17
Case: 20-40379      Document: 00515905537            Page: 18       Date Filed: 06/18/2021




                                      No. 20-40379


   dried ejaculate, peeling and chipping paint, and old food particles” violated
   the Eighth Amendment). But taken together with the urine and feces on the
   wall, which Hope alleges has occurred “many times” throughout his twenty-
   six years in these conditions, it is more than plausible that Hope’s decades of
   solitary confinement alongside such conditions of mold, urine, and feces have
   caused the physical and psychological deterioration he alleges, and it is clear
   that such an allegation is sufficiently serious to invoke Eighth Amendment
   concerns. See Taylor, 946 F.3d at 219; Fussell, 584 F. App’x at 271; Smith,
   244 F. App’x at 584.
          Additionally, we have previously found that ordering a prisoner back
   into a tear-gas-filled cell without supplies for decontamination could be
   sufficiently serious. Cardona v. Taylor, 828 F. App’x 198, 202 (5th Cir. 2020).
   Here, Hope has alleged that he has been exposed to pepper spray and tear gas
   in his cell “at least ten times through no fault of his own,” that the cell was
   not decontaminated, and that on one occasion he was “left nude in a cell with
   the pepper spray still on his body [without anything] to clean it off with” for
   eight days. To the extent that Hope complains that he has suffered physical
   harm as a result of being exposed to such chemicals “unnecessarily
   dispensed” by Major Rehse, he has plausibly alleged a sufficiently serious
   condition. See Knighten v. John, No. 98-40644, 1999 WL 301376, at *2 (5th
   Cir. Apr. 29, 1999). Taking these allegations as true, these conditions are
   likewise sufficiently serious at this stage of the litigation.
          Second, liberally construed, Hope’s complaint adequately alleges that
   Major Rehse knew of and disregarded the excessive risks to Hope’s health
   and safety due to these allegedly unsanitary conditions. Specifically, Hope
   alleges that “Major Rehse continue[s] to subject [him] to . . . unsanitary . . .
   living conditions,” even though he is responsible for placing prisoners in
   “sanitary” cells. He further alleges that Major Rehse has instructed other




                                           18
Case: 20-40379     Document: 00515905537           Page: 19   Date Filed: 06/18/2021




                                    No. 20-40379


   officers not to turn on the exhaust fans to clear the pepper spray and tear gas
   and is “responsible for the frequent moves and placing [him] into these
   unsanitary cells.” Hope also goes on to allege that Major Rehse “personally
   saw the black mold” on the cell wall. And these allegations are made against
   the backdrop of Hope’s allegation that he is no longer an escape risk.
   Accepting the allegations in Hope’s complaint as true, it is at least plausible
   that Hope’s continued confinement in these conditions is not a matter of
   reasonable policy judgment but is instead deliberate indifference. See Fussell,
   584 F. App’x at 271–72; see also Hope, 536 U.S. at 738.
          In any event, by alleging that Major Rehse knew of the unsanitary
   conditions and chemical agents, which have an obvious risk of harm, Hope
   has sufficiently pleaded deliberate indifference as to those unsanitary
   conditions and the chemical agents to survive a motion to dismiss. Cf.
   Farmer, 511 U.S. at 848 (analyzing a prisoner’s ability to prove facts such as
   subjective intent at summary judgment after the development of the factual
   record). Therefore, we vacate the district court’s dismissal of Hope’s Eighth
   Amendment claims against Major Rehse and remand for further proceedings.
          At bottom, Hope has not had any opportunity to take discovery or
   develop the record. Whether or not the factual record, when developed more
   fully, will ultimately show that the Eighth Amendment was violated, the facts
   asserted in his pro se complaint plausibly allege as much as to Major Rehse.
                                        IV.
          For the foregoing reasons, regarding Hope’s official-capacity claims,
   we AFFIRM the dismissal of Hope’s procedural due process claim under
   the Fourteenth Amendment. Next, we VACATE the judgment as to
   Hope’s retaliation claim under the First Amendment as to Defendants
   Warden Harris and Major Rehse and REMAND for further proceedings
   consistent with this opinion. Similarly, we VACATE the judgment as to




                                         19
Case: 20-40379    Document: 00515905537          Page: 20   Date Filed: 06/18/2021




                                  No. 20-40379


   Hope’s Eighth Amendment claim only as to Defendant Major Rehse and
   REMAND for further proceedings consistent with this opinion. But we
   AFFIRM the dismissal of Hope’s Eighth Amendment claim as to all other
   Defendants.
          Finally, the district court is DIRECTED to consider in the first
   instance Hope’s individual-capacity claims.




                                       20
Case: 20-40379          Document: 00515905537              Page: 21     Date Filed: 06/18/2021




                                            No. 20-40379



   Haynes, Circuit Judge, concurring in part and dissenting in part:
           I concur with much of the majority opinion, but I respectfully dissent
   in part as indicated here.1 While I agree that there is subject matter
   jurisdiction for the official capacity claims (limited, as stated, to prospective
   injunctive relief), I respectfully dissent from the majority opinion’s treatment
   of Hope’s official capacity Eighth Amendment and due process claims2—I
   conclude that Hope’s factual allegations are sufficient to state such claims
   against all Defendants in their official capacity.
           As to the Eighth Amendment claims, the majority opinion concludes
   that Hope can proceed only against Rehse, and only in connection with
   certain conditions of his confinement. To be sure, the grossly unsanitary
   conditions of Hope’s confinement clearly support an Eighth Amendment
   claim. But the majority opinion fails to meaningfully address how the
   extraordinary length of Hope’s confinement affects Hope’s other Eighth
   Amendment claims, failing to recognize that other Defendants were plausibly
   deliberately indifferent to Hope’s suffering on multiple fronts.
           In particular, the extreme length of Hope’s solitary confinement
   should make it easier for him to prove an Eighth Amendment violation, or (at
   the very least) require additional justification from the State to avoid liability.



           1
             In addition to the discussion above, I agree with the majority opinion that Hope
   has stated a claim for retaliation against Defendants Harris and Rehse, but I respectfully
   dissent from the portion of the majority opinion that narrows the scope of Hope’s
   retaliation claim to just the seizure of Hope’s typewriter. Most significantly, the majority
   opinion disregards a key part of the retaliatory incident—namely, Hope being pepper
   sprayed and then left nude in a cell for eight days (all the while covered in the spray).
   Hope’s complaint makes clear that the pepper spray incident was part of the retaliation he
   experienced for filing a grievance; it naturally flowed from—indeed, happened only
   minutes after—the typewriter seizure. The underlying constitutional violation is therefore
   the same: retaliation in violation of the First Amendment. I would include those aspects in
   the remand.
           2
               I agree with the remand of the individual claims.

                                                 21
Case: 20-40379       Document: 00515905537              Page: 22       Date Filed: 06/18/2021




                                         No. 20-40379



   See Taylor v. Riojas, 141 S. Ct. 52, 52–54 (2020) (per curiam) (concluding that
   only six days of confinement in “deplorably unsanitary conditions” was an
   obvious violation of the Eighth Amendment).3 That is so because the
   extreme length affects both prongs of the Eighth Amendment analysis. As to
   the first prong—requiring a “sufficiently serious” deprivation—the duration
   of his solitary confinement acts as a significant aggravating factor, increasing
   the severity of the deprivation. See Wilson v. Seiter, 501 U.S. 294, 304 (1991)
   (acknowledging that “[s]ome conditions of confinement may establish an
   Eighth Amendment violation ‘in combination’ when each would not do so
   alone” (emphasis omitted)); see also Hutto v. Finney, 437 U.S. 678, 685–87
   (1978) (explaining how the length of confinement interacts with the
   conditions of confinement). As to the second prong—demonstrating that a
   prison official acted with “deliberate indifference”—the duration of his
   solitary confinement makes it more likely that all of the Defendants were
   aware of a constitutional deprivation and disregarded the risk. Simply put, it
   is harder for all Defendants to contend that they lacked awareness of Hope’s
   conditions over the course of twenty-six years, especially given Hope’s
   numerous complaints and the fact that he was a “high profile” inmate. I
   conclude Hope should not be limited to pursuing such claims against only
   Rehse.
            The majority opinion also minimizes the full picture of Hope’s Eighth
   Amendment claims, narrowing them to just his complaints about the
   unsanitary conditions he experienced. In so doing, it largely overlooks
   Hope’s Eighth Amendment mental health claim, maintaining that he did not



            3
            The Taylor decision illustrates how extreme conditions can give rise to an Eighth
   Amendment claim for even a short durational period. 141 S. Ct. at 52–54. The calculus
   obviously runs in the other direction, as well—an extremely long duration may reduce the
   need to demonstrate harsher conditions. See Hutto v. Finney, 437 U.S. 678, 686–87 (1978)
   (observing that “[a] filthy, overcrowded cell and a diet of ‘grue’ might be tolerable for a
   few days and intolerably cruel for weeks or months”).

                                               22
Case: 20-40379     Document: 00515905537           Page: 23   Date Filed: 06/18/2021




                                    No. 20-40379



   sufficiently brief it on appeal. That is incorrect—Hope has argued, in both
   his amended complaint and in his briefing on appeal, that he suffers from
   “anxiety, depression, visual and auditory hallucinations” and has “thoughts
   of suicide.” Moreover, he has repeatedly contended that the Defendants are
   aware of these conditions because Hope “has told them of his symptoms and
   because the harms of long-term solitary confinement are widely known.”
   These allegations are sufficient to support an Eighth Amendment claim
   based on Hope’s mental health.
          At the very least, Hope stated such a claim against Joni White,
   Assistant Director of Classifications. According to Hope’s complaint, White
   “was contacted by outside advocates after years of Mr. Hope sending her
   letters asking questions about his continued isolation” (demonstrating her
   awareness of Hope’s prolonged isolation). White knew of “the effect that
   long-term isolation takes on the brain” due to her training (demonstrating
   her knowledge of the risk of long-term confinement). Yet she maintained
   that she would neither allow for nor recommend Hope’s release from solitary
   confinement (demonstrating that she disregarded this risk), all because of his
   1994 escape. Such actions suggest deliberate indifference; Hope should be
   allowed to pursue claims against such alleged conduct.
          As for Hope’s due process claim, the majority opinion errs on virtually
   every step of the Mathews v. Eldridge analysis. As to the first prong—the
   private interest affected by the official action—the majority opinion issues
   the conclusory statement that Hope’s liberty interest is “low”; it seemingly
   assumes that his liberty would be curtailed even in better prison conditions
   therefore Hope’s deprivation is not over and above what would normally be
   incident to prison life. However, even a prisoner can assert such a claim:
   Hope contends that he has been deprived of a whole host of opportunities
   previously available to him in the general population, including the ability to
   socialize, to attend religious services, to receive educational programming,



                                         23
Case: 20-40379          Document: 00515905537               Page: 24        Date Filed: 06/18/2021




                                             No. 20-40379



   and to work.4 For over two decades, the beginning, middle, and end of every
   day of Hope’s life has taken place in a single cell “no larger than a parking
   space.”5 For the majority opinion to say—without citation or analysis, no
   less—that the extremely restrictive conditions of Hope’s confinement
   merely implicate a “low” liberty interest thus overlooks the crux of his
   allegations.
           As to the second prong—the risk of an erroneous deprivation—the
   majority opinion is correct that Hope had notice of the “factual basis”
   leading to his solitary confinement, but wrong to conclude that he clearly had
   “a fair opportunity for rebuttal.” Wilkinson v. Austin, 545 U.S. 209, 225–26
   (2005). In particular, if Hope is correct that the forty-eight SCC hearings
   were a “sham,” then it would be as if he never attended any hearings at all.
   At this stage of litigation, his allegations plausibly support the conclusion that
   these proceedings were not, in fact, fair, and so it is plausible that he has been
   erroneously deprived of his liberty interests.
           Finally, as to the third prong—the State’s interest—I strongly
   disagree with the majority opinion’s suggestion that the State retains any
   meaningful interest in continuing to isolate Hope in solitary confinement. To
   be sure, there is little doubt that the State had a strong interest in keeping the
   public safe a few decades ago when Hope was first sent to solitary following


           4
               Specifically, Hope identifies that:
           Prior to placement in solitary, he could see visitors face-to-face, attend
           religious services, participate in group vocational and educational
           programming, hold a job, socialize with other prisoners, and spend hours
           of his day outside his cell; now, he is confined to a 9’x6’ cell for between
           22 and 24 hours per day, allowed out only to exercise in a different
           enclosure.
            In addition, Hope alleges that he has had only “one personal phone call since 1994”
   and is stripped searched, on average, four times a day. In short, he plainly faces far more
   significant impositions on his liberty than he faced in normal prison life.
           5
               Hope specifically alleges that he spends 23 to 24 hours a day in this cell.

                                                     24
Case: 20-40379        Document: 00515905537              Page: 25       Date Filed: 06/18/2021




                                         No. 20-40379



   his 1994 escape, but that justification expired over fifteen years ago when the
   “escape risk” designator was removed from his file (again, at this procedural
   stage, his factual allegations must be accepted as true). That is a concession
   that the State no longer has any interest in keeping Hope in solitary
   confinement. To say otherwise, as the majority opinion does, effectively bars
   valid due process claims based solely on an initial justification without giving
   any consideration as to how that justification has diminished—or, as here,
   completely evaporated—over time.6
           For the foregoing reasons, I would reverse the district court’s
   dismissal of Hope’s Eighth Amendment claims with respect to his unsanitary
   conditions of confinement and his mental health against all Defendants, as
   well as the district court’s dismissal of his procedural due process claim (and
   expand the retaliation claims as to Harris and Rehse). Because the majority
   opinion fails to do so, I respectfully dissent.




           6
             Moreover, I conclude that the State’s continued reliance on Hope’s escape—
   over two decades ago—to justify keeping him in solitary confinement constitutes “grossly
   disproportionate” punishment, subject to Eighth Amendment scrutiny. See Hutto, 437
   U.S. at 685 (acknowledging that “[c]onfinement in a prison or in an isolation cell is a form
   of punishment subject to scrutiny under Eighth Amendment standards”); see also
   Montgomery v. Louisiana, 577 U.S. 190, 206 (2016) (acknowledging that “[p]rotection
   against disproportionate punishment is the central substantive guarantee of the Eighth
   Amendment and goes far beyond the manner of determining a defendant’s sentence”);
   Rhodes v. Chapman, 452 U.S. 337, 347 (1981) (acknowledging that conditions of
   confinement must not be “grossly disproportionate to the severity of the crime warranting
   imprisonment”).

                                               25